Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 1 of 19                                             FILED
                                                                                                     2021 Jan-06 AM 10:29
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA




                                                                                                 Page 2


 4.   I was the Lead Partner for the Winston & Strawn LLP nuclear energy practice group at the time of
      my retirement from the firm in 2017. Through 2017 I was frequently recognized by global and
      domestic legal evaluation publications - including Chambers USA, Chambers Global, and Legal
      500 - as a leading lawyer in the field of nuclear energy regulation.

 5.   Prior to working with Winston & Strawn LLP, I was an attorney at the NRC responsible for advising
      agency staff on issues related to nuclear regulation and licensing, and represented NRC staff in
      significant administrative litigation at the NRC in connection with nuclear licensing matters
      (construction permits and operating licenses). My employment at NRC was from September 1981
      to June 1984.

 6.   Since retiring from Winston & Strawn LLP in 2017, I have advised select clients on nuclear
      regulatory, licensing, compliance, and enforcement matters. This has included representing a
      group of creditors in connection with an NRC license transfer related to a bankruptcy
      reorganization plan impacting the nuclear licensees and the related nuclear assets. That
      engagement began in the first half of 2018 and has continued through the licensee's development
      and filing of a license transfer application and the NRC's subsequent review of that application
      and NRC approval in December 2019.

7.    I received a JD from Georgetown University Law Center in 1981. I received a BA in Physics from
      Northwestern University in 1978.


PUBLICATIONS AUTHORED

8.    I am the co-author of the following publications on legal and nuclear regulatory topics:

          •   "Deep Decarbonization and Nuclear Energy," Environmental Law Reporter, 48 ELR 10244
              (March 2018);
          •   "A Dose of History: Nuclear Energy Cases That Shaped Environmental Law," Natural
              Resources & Environment, Summer 2010;
          •   "Proximity, Presumptions, and Public Participation: Reforming Standing at the Nuclear
              Regulatory Commission," 62 Admin. L. Rev. 583 {Spring 2010); and
          •   "The Revival of Nuclear Power Plant Licensing," Natural Resources & Environment, Winter
              2005.

      In addition, while at Winston & Strawn I was a frequent blogger on the firm's "Energy Watch" web
      site on topics related to nuclear energy regulations and policy.

9.    I have also been a frequent speaker at nuclear energy industry and legal conferences, both
      nationally and internationally. For example, I spoke on the topic of "Regulating Nuclear Safety
      Culture: A Collaborative Approach," at Nuclear Power Asia in Jakarta, Indonesia, in January 2016.
      I spoke on "Legal and Regulatory Frameworks for Nuclear Power: Risks, Subsidies, and Public
      Acceptance," at Platts European Nuclear Power Conference in Budapest, Hungary, in June 2014.
      At various domestic conferences I have spoken on diverse topics - including the nuclear licensing
      hearing process, legal issues related to safety conscious work environments and alleged
 Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 2 of 19




                                                                                                    Page 3


      discrimination for raising .safety and compliance issues, and nuclear license renewal, and the
      regulatory processes related to maintenance of the licensing basis and configuration of nuclear
      facilities.

PREVIOUS EXPERT TESTIMONY

10.   I have not previously served as an expert witness in any matter.

STATEMENT OF COMPENSATION

11.   I am being paid $ 600 per hour (plus expenses) for my work on this engagement.

ISSUE POSED

12.   The issue posed to me by Nuclear Development is whether the parties to the Purchase and Sale
      Agreement ("Agreement") for the Bellefonte Nuclear Plant site - including the real property,
      existing structures, and equipment at the site in its current status (collectively, "Bellefonte" or
      "the site") - may lawfully complete the transaction by conveying the site from TVA to Nuclear
      Development prior to approval by the NRC of the transfer of the Construction Permits ("CPs")
      previously issued to TVA for a nuclear "utilization facility" at the site. I have concluded that
      transferring ownership of Bellefonte in its current status, without prior NRC approval of CP
      transfers, would not violate federal statutes or regulations.

13.   A subsidiary issue addressed below is whether Bellefonte, in its current con~ition, is a "utilization
      facility" under the relevant statute and regulations. In this regard, based on the engineering
      evaluations provided to me, I understand that Bellefonte is not presently in a condition such that
      it is capable of making use of special nuclear material by operating as a nuclear reactor that could
      sustain nuclear fission in a self-supporting chain reaction. Accordingly, as discussed further below,
      I have concluded that Bellefonte is not presently a "utilization facility" as defined by the statute
      and NRC regulations.

DOCUMENTS CONSIDERED

14.   A list of the documents I have considered in connection with this report is attached as Exhibit A.
      I have relied principally upon the relevant statute and NRC regulations, NRC adjudicatory
      precedent, and other NRC administrative documents as referenced herein.

15.   I have also specifically reviewed and considered the arguments made by TVA. in its Motion to
      Dismiss and Supporting Brief in this case, dated February 4, 2019 (including the Exhibits thereto)
      ("TVA Brief"); the Plaintiffs Brief in Opposition to Motion to Dismiss, dated February 25, 2019;
      the arguments made by TVA in its Reply Brief in connection with the Motion to Dismiss, dated
      March 11, 2019; the Memorandum Opinion and Order, dated May 15, 2019; and the analysis in
      an undated memorandum from TVA's outside counsel (Michael G. lepre, Pillsbury Winthrop Shaw
      Pittman LLP) to TVA (Christopher Chandler), "Legal Opinion Regarding Bellefonte Nuclear Plant's
      NRC Construction Permits" (Deposition Exhibit 22) ("Pillsbury Opinion").
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 3 of 19




                                                                                                      Page4



FACTS AND DATA CONSIDERED

16.   Facts and documents that I have considered are referenced throughout the discussion below. The
      facts and data that I have considered include the following: (1) the Agreement between the
      parties; (2) Construction Permit Nos. CPPR-122 and CPPR-123, and NRC transmittal letter, dated
      December 24, 1974; (3) TVA BLN DSEP Report, "Bellefonte Nuclear Plant, Detailed Scoping,
      Estimating, and Planning Study Report," dated March 22, 2010; a_nd (4) MPR Report, "Bellefonte
      Nuclear Power Plant Completion Project - Independent Engineer Evaluation Report," Revision 1,
      signed May 19, 2017.

17.   I also understand that Bellefonte is presently in "Deferred Status" under the NRC's Deferred Plant
      Policy Statement (52 Fed. Reg. 38,077 (October 14, 1987)). In accordance with the Policy
      Statement, Section 111.A.6, the applicant, licensee, or permit holder would be required to submit
      to the Commission a substantial amount of information to reactivate the project at least 120 days
      prior to resuming construction of the licensed facility.

18.   I further understand that on November 13, 2018, Nuclear Development filed an application in
      accordance with 10 C.F.R. § 50.80 for NRC consent to transfer of the Bellefonte CPs. Nuclear
      D~velopment stated in the license transfer application (at page 3) that it will "undertake no
      licensed construction activities unless and until the NRC grants the authority'' to conduct those
      activities (by transferring the CPs to it). As of November 2019, based on supplemental information
      provided by Nuclear Development on August 28, 2019, the NRC-has formally accepted and
      docketed the transfer application for review but has not yet approved the transfer.


EXHIBITS

19.   There are no exhibits to this report other than Exhibit A. The documents considered and listed in
      Exhibit A are available to the parties and many have been marked as exhibits in depositions.

STATEMENT OF OPINIONS AND BASES


      Relevant Statutes, Regulations, and Construction Permits

20.   Under Section 101 of the Atomic Energy Act ("AEA"), 42 U.S.C. § 2131, itis unlawful for any person
      to "transfer, acquire, possess, use, import, or export ..." any "utilization or production facility
      except under or in accordance with a license issued by the [NRC] pursuant to section 103 or
      section 104" of the AEA (emphasis added). The Bellefonte CPs were issued under Section 103 of
      the AEA, 42 U.S.C. § 2133.

21.   Under NRC regulations, 10 C.F.R. § 50.lO(c), no person "may begin the construction" of a
      "utilization facility'' without a license or permit (a limited work authorization, construction permit,
      or combined license). The NRC has defined "construction" activities that require a license in 10
      C.F.R. § 50.lO(a). The enumerated items in the regulation are all "activities": driving piles,
               Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 4 of 19




                                                                                                                     Page 5


                    subsurface preparation, placement of backfill or concrete, or installation, excavation, assembly,
                    erection, fabrication, or testing of various designated structures, systems, and components.
                    "Construction" under the terms of Section 50.10(a) (and therefore the license requirement) does
                    not extend to mere ownership or possession of a site, structures, equipment, or materials related
                    to a utilization facility. Section 185 of the AEA, 42 U.S.C. § 2235, similarly specifies that applicants
                    for a license to "construct or modify production or utilization facilities" will initially be granted a
                    construction permit.

              22.   Section 184 of the AEA, 42 U.S.C. § 2234, provides that no license {including a construction permit)
                    or any right thereunder can be transferred without prior Commission consent. Commission
                    regulations in 10 C.F.R. § 50.80 implement this requirement. The regulation prohibits transfer of
                    a license or any right thereunder, "either voluntarily or involuntarily, directly or indirectly, through
                    transfer of control of the license to any person, unless the Commission gives its consent in
                    writing."

              23.   Each of the Bellefonte CPs delineates the specific authorities granted by the Commission in the
                    permit. Paragraph 2 states that the Commission is issuing a CP for a "utilization facility" as
                    described in the permit application and at the designated site. The specific authorities granted in
                    (and the specific conditions of) the permits are delineated in Paragraph 3, stating that the CP
                    "authorizes the applicant to construct the facility described in the application and hearing record .
                    . . ." It is important to note that the authorization language in Paragraph 3 of the CPs contrasts
                    with NRC operating licenses, which typically provide specific authorities to "possess," "use," or
                    "operate" a licensed facility and related radiological materials (such as special nuclear material,
                    or nuclear fuel). Consistent with the license requirement in the regulations (section 50.10),
                    Paragraph 3 of the Bellefonte CPs does not specifically authorize a holder to "own" or "possess"
                    a site or a facility. The CPs authorize the licensee to "construct" a utilization facility.

              24.   Each CP (one for each unit) is based upon a Commission finding in Paragraph 1.F that, among
                    other findings, the applicant is "financially qualified to design and construct the proposed facility."
                    The finding does not refer to, and is not specifically premised upon, financial qualifications to own
                    the site or the equipment. The financial qualifications findings in the CP by their terms relate to
                    the licensee's ability to conduct specific activities, not to obtain or maintain legal ownership.

                    Neither the AEA Nor NRC Regulations Make It llleqa/ to Transfer Bellefonte in its Current
                    Status Prior to NRC Approval of Transfer of the Construction Permits

              25.   The issue here is whether ownership of the Bellefonte site can be legally transferred prior to NRC
                    consent to transfer of the permits and the licensed authorities therein. In my opinion, the
                    transfer of Bellefonte prior to transfer of the CPs would not be unlawful under the AEA or NRC
                    regulations because: (1) the permits are not being transferred at closing; (2) the prohibitions on
                    ownership, possession, or transfer of a "utilization facility" do not preclude the asset transfer
                    because Bellefonte is not presently a "utilization facility;" (3) a license or permit is not required
                    for the legal rights being conveyed (that is, ownership and/or possession of the site and facility,
                    as is); (4) no activities requiring a license or permit will be conducted by the purchaser prior to

\...   __ _
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 5 of 19




                                                                                                        Page 6


       transfer of the CPs (that is, there will be no activities that constitute construction of a "utilization
       facility" under NRC regulations); and (5) the prohibition on transfer of a right under a permit does
       not preclude the asset transfer because neither ownership nor possession of Bellefonte is a
       licensed right under the terms of the CPs. These points are discussed more fully below.

26.   There is no question that under Section 184 of the AEA and 10 C.F.R. § 50.80 of the regulations,
      the NRC must approve the transfer of the CPs (and the authorities therein). In the present case,
      the Agreement in Paragraph l(e) lists the Bellefonte CPs as assets being conveyed, but subject to
      applicable laws - and therefore subject to NRC approval. An agreement for purchase and sale
      of an NRC-licensed asset can lawfully provide for the purchase and sale of real property,
      structures, and equipment. It can also establish, implicitly or explicitly, the obligations of the
      parties and/or the right for the purchaser to seek NRC consent to a transfer of a license or permit
      for the site. But a private transaction cannot in and of itself transfer an NRC permit or the
      authorities contained in that permit. Only the NRC has the authority to approve a transfer of a
      permit and the authorities therein. Closing on the Agreement in this case would transfer
      ownership of Bellefonte, but it could not transfer the CPs as an asset without prior NRC approval.

27.   The Agreement itself contemplates a distinction between transfer of ownership of Bellefonte and
      transfer of the CPs. In Paragraph 7(a)(vii) TVA made a representation and warranty that it had
      the full right, power and authority "to consummate the purchase and sale transactions" and that
      "no authorization, consent or approval" of any Governmental Authority is needed for the
      consummation of the transactions. It follows from this representation and warranty that the
      parties contemplated that NRC approval was not necessary prior to transfer of ownership of the
      site and that the transfer of the CPs to Nuclear Development was not necessary as a prerequisite
      to closing. The Agreement recognizes that the CPs could be transferred by NRC later and separate
      from consummating the asset transfer. Paragraph l(e) of the Agreement also provides that if the
      NRC has not accepted or otherwise allowed the transfer of the CPs by the closing date, TVA's
      obligation in regard to the CP transfer woul~ cease. This provision again recognizes that asset
      transfer may precede CP transfer. Nuclear Development has the right to seek NRC approval of
      the CP transfer after transfer of the assets, but in effect would proceed to closing on the asset
      purchase at risk that it may never receive the NRC approval to transfer the permits authorizing it
      to construct a utilization facility at the site.

28.   With respect to the requirement for a license, Sections 101 and 103 of the AEA, 42 U.S.C. §§ 2131
      and 2133, specifically require a license to transfer or receive, acquire, possess, or use a "utilization
      facility." Under the statute, an NRC license is not required for mere ownership of a site for a
      future utilization facility or for possession of structures and equipment in an unassembled or
      incomplete condition that cannot function as a "nuclear reactor." Specifically, a "utilization
      facility" is defined in clause (1) of Section 11.cc of the AEA (42 U.S.C. § 2014.cc) as any equipment
      or device capable of making use of special nuclear material (for present purposes, enriched
      uranium fuel). In its regulations, 10 C.F.R. § 50.2, the Commission has defined a "utilization
      facility" as a "nuclear reactor," which is defined as an "apparatus, other than an atomic weapon,
      designed or used to sustain nuclear fission in a self-supporting chain reaction."
 Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 6 of 19




                                                                                                       Page 7


29.   An NRC Licensing Board in Cincinnati Gas & Electric Co. (Wm. H. Zimmer Nuclear Power Station,
      Unit 1), LBP-84-33, 20 NRC 765 (1984), applied the definition of "utilization facility" by focusing
      on the functional capability of the equipment at the site. The Commission's Licensing Board
      granted an applicant's motion to withdraw an application for an operating license for a facility
      that was almost completely built. The Board recognized that under the AEA, a "utilization facility"
      is a facility that is capable of making use of special nuclear material. To assure that the operating
      license was no longer needed for possession of the site, and following an NRC staff
      recommendation, it conditioned the withdrawal of the application on the applicant making
      modifications to the nuclear steam supply system to eliminate the capability for use of special
      nuclear material. The Board observed that this would be accomplished by (a) removing fuel from
      the site; (b) severing and welding caps on main feedwater lines and main steam lines; and (c)
      removing control rod drive mechanisms.

30.   The current condition of the systems at Bellefonte is described in the TVA DSEP Study Report and
      the MPR Independent Engineer Report referenced above. These reports document the
      components that have been removed as part of the TVA Investment Recovery effort over the
      years, as well as the substantial amount of work (and investment) needed to restore and complete
      the facility. For example, the TVA study (at p. 14) lists the major components that have been
      removed. These include the control rod drive mechanisms, the feedwater system, the steam
      generators, and unspecified pumps, piping, and electrical equipment - with a total estimated
      replacement cost of almost$ 400 Million. Similar information is presented in the MPR report (at
      p. 3-3). The TVA study (at p. A-3 to A-4) also includes projected schedules showing years of work
      on the Reactor Coolant System and the Feedwater System, among others, to complete the plant.

31.   Based on the engineering evaluations, I conclude that Bellefonte is not currently a "utilization
      facility." Bellefonte in its current, incomplete and cannibalized condition is not a facility "capable
      of making use of special nuclear material." Nor is the existing facility in its current condition a
      "nuclear reactor'' encompassing the necessary support equipment that co.uld achieve and sustain
      a self-supporting nuclear chain reaction. Significant additional construction and restoration
      activities are necessary for either unit to meet the definition threshold. While some structures
      and equipment at the site may be "designed" for eventual use in a nuclear reactor, the NRC's
      regulations do not require a license for individual struct1.Jres or ~omponents. The definition of
      "nuclear reactor·: presupposes a functional, collective "apparatus" for sustaining a nuclear chain
      reaction. A license is required to possess an actual nuclear reactor or facility - not to possess
      equipment or a design for an apparatus that may one day become a nuclear reactor.

32.   Clause (2) in the definition of "utilization facility" in AEA Section 11.cc provides that a "utilization
      facility'' may be "any important component part especially designed for such equipment or device
      [capable of making use of special nuclear material] as determined by the Commission" (emphasis
      added). However, NRC has not made any such determination or designation. In its definition of
      "utilization facility" in 10 C.F.R. § 50.2, the NRC refers only to a "nuclear reactor'' generally (and
      one specific subcritical operating assembly for irradiation of materials described in one specific
      docket designated in the regulation that is not applicable here). Nothing in the regulations
      implements the discretion provided by AEA Section 11.(cc) for NRC to designate "important''
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 7 of 19




                                                                                                         Page 8


      components of a nuclear reactor that would constitute a "utilization facility." Absent such a
      determination, even equipment designed for future use in a nuclear reactor would not trigger a
      requirement for a license to simply own or possess that equipment.

33.   In addition, in its regulations stating the requirements for a license or permit the NRC does not
      designate any specific equipment (i.e., components) that might alone require a construction
      permit or license. Instead, as described above, in its regulations the NRC has focused exclusively
      on activities that require a construction permit. Under NRC 10 C.F.R. § S0.10(c), no person "may
      begin the construction" of a "utilization facility" without a license or permit (a limited work
      authorization, construction permit, or combined license). The NRC further defined "construction"
      activities that require a license in 10 C.F.R. § 50.10(a). The regulation is directed solely to activities
      (driving piles, preparing the subsurface, placing backfill, and installing, assembling, erecting,
      fabricating, and testing structures and equipment with safety functions), and not to ownership or
      possession of any designated equipment. "Construction" under the regulation does not include
      ownership or possession of a site, structures, equipment, or materials related to a prospective
      utilization facility. Nor does it even include site activities that do not rise to the types of safety-
      related activities specified in the regulation.

34.   Accordingly, if Nuclear Development will not conduct activities requiring a license until NRC
      consents to transfer of the CPs, closing on an acquisition of ownership of Bellefonte alone (that
      is, ownership of a site that is not a "utilization facility") would not trigger the license requirement
      in either the statute or the regulations. In fact, as noted above, Nuclear Development filed an
      application in November 2018 for NRC consent to transfer the Bellefonte CPs and committed that
      it will not undertake licensed construction activities unless and until the NRC grants the authority
      to conduct those activities by approving a transfer of the CPs to it. Until the NRC issues that
      approval, Nuclear Development will have no CP and therefore no authority to construct a
      "utilization facility" at the site. The AEA and NRC license requirements will not be violated by
      transfer of ownership of the site alone.

35.   I recognize that there may be a hypothetical issue for facilities under active construction regarding
      when in time the facility/equipment under construction would become a "utilization facility" -
      that is, when it becomes a "nuclear reactor" as defined in the regulations - and therefore when a
      license would be required to "own" or "possess" the facility under Section 101 of the AEA. While
      a facility with a CP and under active construction may at some point become a "nuclear reactor"
      capable of using special nuclear material, the issue is typically mooted by issuance of an operating
      license. Under the NRC's two-step licensing process in Part 50, a separate operating license is
      required under the statute and regulations that will authorize the holder to "possess," "use," and
      "operate" a utilization facility. Therefore, during construction the construction permit holder will
      file an application for the operating license which, when issued (before construction is
      completed), will authorize possession and ownership of a utilization facility. See, e.g., 10 C.F.R.
      § 50.SS{d) (requiring an operating license application "[a]t or about the time of completion of the
      construction"). And, in any event, the hypothetical issue does not arise in this case. Bellefonte
      has not reached that point as discussed above.. There is no doubt under the statute and
      regulations that transfers of ownership of a completed facility with an operating license must be
 Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 8 of 19




                                                                                                        Page 9


      approved by NRC by prior written consent to transfer of the operating license. But ownership of
      a site such as the one at issue here - subject to a CP, with incomplete and cannibalized systems,
      and with deferred construction - ls simply a different question.

36.   Closing on the Agreement to transfer ownership of the site and equipment in its current state also
      would not be contrary to the license transfer prohibitions in AEA Section 184 or W C.F.R. § 50.80,
      or the terms of the CPs. Section 184 of the AEA and Section 50.80 of NRC regulations prohibit the
      transfer of a license or any right thereunder without NRC approval. As already noted, the
      Agreement itself does not transfer the CPs - only NRC can do that. And, as also noted above, the
      Bellefonte CPs themselves do not confer the right to "possess" or "own" the site, structures, or
      equipment. They confer authority to construct a "utilization facility." Ownership of the site is
      not an authority or "right" under Paragraph 3 of the CPs. Therefore, transfer of ownership of the
      site and related property is not, in and of itself, a "transfer of control" of the license or transfer of
      any right thereunder.

37.   In Deposition Exhibit 17, an email from TVA to Nuclear Development in November 2018, TVA
      personnel suggested that "[b]ecause the construction permits expressly reference TVA ownership
      of the site {CPPR-122 and -123, Section 2), acquisition of the site by another entity would result
      in a failure to comply with one or more terms of the permits." A similar argument was made in
      connection with the Motion to Dismiss. I disagree with the argument. The referenced paragraph
      in the CPs states that the CP was issued to the applicant (TVA) for a utilization facility as described
      in the application, to be located at the "applicant's site." The reference to TVA and the site is by
      no means a term or condition of the CP - it is merely a factual reference to the application and
      historic applicant. As already discussed, legal ownership of the site does not require a license
      until there is a "utilization facility." The authority being authorized in the CPs is for construction,
      not ownership. If there is no construction, there is no failure to comply with the permit. The
      historical references in the CPs to the application and TVA can be addressed, if even necessary to
      do so, in the NRC's license transfer process by conforming administrative ame~dments to the CPs
      that will accompany a transfer consent.

38.   As noted above, Nuclear Development committed in its license transfer application that it will not
      undertake construction activities unless and until the NRC authorizes transfer of the CPs. Because
      Bellefonte is in "Deferred Status" under the NRC's Deferred Plant Policy Statement, Nuclear
      Development would be required to notify the Commission at least 120 days prior to resuming
      construction of the licensed facility. Any premature reactivation of the project would be plainly
      visible to the Commission, which could act to preclude construction activities pending appropriate
      NRC review. This consideration provides further assurance that transfer of ownership of the
      deferred Bellefonte project will not itself violate the AEA or NRC regulations and will not cause a
      future violation (i.e., Nuclear Development conducting unlicensed activities).

39.   Assuming the Bellefonte asset transfer is closed prior to the NRC approval of a transfer of the
      permits, there will be certain regulatory compliance issues to be addressed by the parties. TVA,
      as the NRC licensee or permit holder, would still be subject to the CPs and conditions therein as
      well as certain conditions in 10 C.F.R. §§ 50.54 and 50.55 - including requirements for a Quality
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 9 of 19




                                                                                                   Page 10


      Assurance (OA) program related to the ongoing activities for maintenance of equipment and
      ~ecords that would be relied upon when the project is reactivated. And Nuclear Development
      would have a commercial interest in maintaining the programs in place to preserve the condition
      of the equipment and to facilitate obtaining an operating license for the plant in the future.
      However, these regulatory compliance and commercial matters do not make completion of the
      asset transfer transaction illegal. Rather, these post-closing compliance issues would be
      consequences of the transfer of ownership of the site that the parties would need to plan for and
      resolve - most likely, by appropriate commercial arrangements.

40.   I am also aware from review of the record in this case that Nuclear Development's contractors
      have prepared lists and recommendations for various programs and activities that would be
      implemented to maintain Bellefonte equipment and to maintain compliance with the CPs after
      transfer of ownership of the site. Deposition Exhibit 112 (emails and a list of post-closing
      programs and activities from August 2018) is one example. The fist includes, in addition to a QA
      program, activities such as maintaining procedures, site security, and personnel fitness for duty.
      None of the listed activities are activities requiring an NRC license in and of themselves. They
      could be accomplished by Nuclear Development through appropriate vendors or contractors. Any
      theoretical future non-compliance with respect to NRC regulations or expectations would, should
      one arise, be addressed in either the future licensing process for the plant or NRC's administrative
      enforcement process (which woulq ordinarily lead to corrective actions to bring the programs into
      compliance). The possibility of a possible future compliance issue, after closing, does not make
      closing on the asset transfer unlawful.

      NRC Adiudicatory Decisions and Other Administrative Documents Do Not Support TVA's
      Conclusion that the Asset Transfer Would Be 11/eqa/

41.   The statute and regulations discussed above provide the basis for my conclusion that transfer of
      ownership of a deferred Bellefonte project will not violate the AEA and NRC regulations. While
      the parties have cited other agency decisions, none of these administrative decisions is
      controlling. They do not address the facts at hand, and they h_ave minimal precedential value
      beyond the specific situation involved in each matter.

42.   In Public Service Co. of Indiana (Marble Hill Nuclear Generating Station, Units 1 and 2), ALAB-459,
      7 NRC 179 (1978), an NRC Appeal Board affirmed a Licensing Board decision that under AEA
      Sections 101 and 103, the word "possess" includes "own." The latter word is not stated in the
      statute. The decision was based on the observation that, "in ordinary parlance," "possess"
      includes "own" - a questionable conclusion when applied to words with distinctly different
      meanings in a legal context. However, without re-litigating that issue here, the Appeal Board
      concluded only that co-owners of a utilization facility must be licensed and therefore must be co-
      applicants. Consistent with that precedent, longstanding NRC practice has been that co-owners
      must be co-applicants, and construction permits, operating licenses, and combined licenses
      separately list co-owners of undivided interests in nuclear facilities as co-licensees. NRC licenses
      are issued based on a finding that each owner has the technical and/or financial qualifications for
      their share of the obligations under the license and the owners' agreements.
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 10 of 19




                                                                                                    Page 11



43.   However, the Marble Hill precedent does not address the situation or issue at hand. It does not
      address whether a license (or construction permit) is required to "possess" (or even "own") a site
      that is not yet a "utilization facility" - structures and equipment that are not capable of utilizing
      nuclear fuel in a self-supporting chain reaction - and where no licensed construction activities (or
      activities requiring a license) will be conducted prior to NRC consent to a transfer of the license
      to construct. The decision specifically holds only that "prospective co-owners of nuclear power
      plants must be co-applicants." 7 NRC at 201. That is, the co-owners will be co-licensees when the
      license is issued. Nuclear Development is an applicant and, upon transfer of the CPs, will be the
      licensee.

44.   The Appeal Board in Marble Hill cited a Commission decision in Public Service Co. of New
      Hampshire (Seabrook Station, Units 1 and 2), CLl-78-1, 7 NRC 1, 22 (1978}, for the seemingly broad
      proposition that "[a]ny transfer ·of ownership would require Commission approval." But that
      broad statement from the Seabrook case does not apply here. The Commission in Seabrook was
      addressing a different question. In that case the Commission was reviewing a lower
      administrative board decision on the financial qualifications of the applicants for a construction
      permit. The intervenors raised the prospect that those applicants might later dispose of their
      interests. The Commission determined that in the review of the current applicants' qualifications,
      it did not need to review the financial qualifications of prospective future owners - because
      review of any future ownership changes could await a future license amendment application. The
      Commission was merely re-stating a truism under Marble Hill - that future owners of the plant
      would need to apply for a license amendment to become licensees. Indeed, in the present case,
      as in Seabrook, the financial qualifications (!3nd technical qualifications) of Nuclear Development
      will be reviewed in connection with the CP transfer. But the Seabrook statement simply does not
      dictate a result on the issue here. The quote from Seabrook should not be read as a broad
      statement that a license is required to own a site that is not a "utilization facility." Likewise, the
      decision should not be read as barring a transfer of ownership of an incomplete and a deferred
      project where, as here, the licensed authority (to "construct" a facility) is not yet being
      transferred and no licensed activities will be conducted. These facts were not before the
      Commission in Seabrook.

45.   Similarly, historical Commission construction permit amendments -such as those in TVA Exhibits
      B and C in TVA's Brief - to add new participants or co-owners to a permit do not address the
      situation where a new owner will not engage in any licensed activity until the permit is transferred
      (and amended to conform to the transfer). In the historical cases cited in the TVA Brief, the new
      applicants were reviewed by the Commission to determine that they were financially qualified to
      assume their ownership interest-that is, that they could meet their pro-rata financial obligations
      with respect to the design and construction of a facility. Financial qualifications for operation
      would be reviewed in connection with a subsequent operating license. Again, in the present
      circumstances, that issue is not relevant to transfer of the site and will be addressed in the review
      of the Nuclear Development CP transfer application - before the permits are transferred and
      licensed activities are authorized.
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 11 of 19




                                                                                                        Page 12


46.   Exhibit D in TVA's Brief is a 1978 analysis by the Acting Director of the Commission's Office of
      Nuclear Reactor Regulation at the time, addressing a request from a public stakeholder for an
      enforcement action against Detroit Edison Company, the licensee for the Fermi 2 facility. The
      petitioner requested action because the company made a sale of an undivided 20% interest in the
      Fermi project without prior Commission consent under 10 C.F.R. § 50.80. This was an
      enforcement decision by an NRC staff manager. It was not a Commission decision nor was it a
      Commission adjudicatory board decision, and therefore it has little, if any, precedential weight.

47.   In the Fermi 2 enforcement matter, the Acting Director concluded in the document referenced
      that there was no license transfer under 10 C.F.R. § 50.80 (that is, that the regulation "is not
      applicable" to the Fermi transaction) because the 20% interest being transferred was not a
      controlling interest in the project/license. In this regard, the decision is contrary to the Appeal
      Board decision in Marble Hill. It is also contrary to current NRC practice for sales of interests in
      plants with operating licenses. But, in ·any event, this aspect of the decision is not relevant to the
      issue at hand - which relates only to the timing of the Commission consent to transfer of the CPs
      under 10 C.F.R. § 50.80.

48.   In a footnote on page 2 of the document, the Acting Director drew a distinction between the
      licensing provision of Section 101 of the AEA and the license transfer provision of Section 184. He
      stated that the former applies to facilities; the latter applies to licenses. That distinction is entirely
      consistent with my analysis above as to why Section 184 and 10 C.F.R. § 50.80 do not preclude
      transfer of ownership of the facility prior to transfer of the license - particularly where, as here,
      ownership is not specifically an authority granted under the permits.

49.   The Acting Director's enforcement decision in connection with the Fermi project recognizes the
      separate Section 101 license requirement for certain facilities. The Acting Director concluded that
      there was a violation of Section 101 because a "present interest has been acquired, prior to
      Commission approval." However, his analysis does not address whether an acquisition of a site,
      structures, and equipment- in the absence of licensed activities - requires a license. Likewise, it
      does not definitively address when the site, structures, and equipment would become a
      "utilization facility" for which a license would be required. Instead, in a footnote on page 4, the
      Acting Director offered a view, from the perspective of 1978, that a "distinction between
      construction and completion is not relevant here because the agreement clearly contemplates
      acquiring both an interest in the plant under construction and the completed plant. Thus, an
      interest in a completed facility has been, in fact, acquired." The Acting Director further observed
      in the footnote that it "has been a longstanding practice of the Commission to consider a
      utilization facility under construction to be a utilization facility. Therefore, in our view a right to
      own a utilization facility under construction is a right to own a utilization facility if complete." The
      Acting Director therefore assumes away the very issue at hand - whether a site with incomplete
      structures and equipment, that is listed by NRC in Deferred Status, and is not under active
      construction, is a "utilization facility" - on the basis of a purported "longstanding practice" to treat
      a plant under construction as a completed plant.
      Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 12 of 19




                                                                                                             Page 13


      50.   The Acting Director's observation in 1978 about the "longstanding practice of the Commission"
            to consider a utilization facility under construction to be a "utilization facility" is also a
            simplification of uncertain provenance and should be given no precedential weight. It is an
            observation in a footnote to an enforcement decision in a specific case. There is no authority in
            the statute or regulations cited. And, even assuming it to be accurate statement of practice in
            1978, that "practice" has not since been formalized in policy or codified in any regulation. In
            fact, under the NRC's traditional two-stage licensing process, the construction permit will be
            replaced late in the construction process by authorizations to bring nuclear fuel on site, to load
            fuel in the reactor, and/or conduct low power testing, and ultimately by an operating license that
            would authorize "possession" and "use" of the site as a utilization facility. So, the Acting Director's
            statement does not even address a situation that would typically arise. The Acting Director's
            statement in the footnote is also inconsistent with the fact discussed above that construction
            permits, including the Bellefonte CPs, do not authorize ownership, possession, or use of the site
            or the facility in the designated authorities in the permit. In focusing on ownership, the Acting
            Director's simplification is not consistent with the current license requirement in Section 50.10
            discussed above- requiring a CP for certain safety-related construction activities and not for mere
            possession of a site or for site preparation work.

      51.   The Fermi 2 situation is also factually distinguishable from the current situation for Bellefonte. At
            Bellefonte, as a plant in Deferred Status, no construction and no licensed activities are ongoing-
            and none will take place until the CP is transferred by NRC and the project is reactivated with
            notice to the NRC in accordance with the Deferred Plant Policy Statement. As noted above,
            among other things, the licensee would need to provide information under Section 111.A.6 of the
            Deferred Plant Policy Statement on the status of plant equipment. In the Fermi case, construction
            was not in "deferred status" at the time of the sale of the ownership interest. Fermi 2 in fact was
            completed, became a utilization facility, and began operation under a Commission operating
            license.

      52.   In contrast to the Fermi 2 enforcement letter from 1978, the NRC staff more recently considered
            the issue of whether a site and facility constitute a "utilization facility" at the end of the life cycle
            of the plant. In a pending rulemaking the NRC is considering clarifying its decommissioning rules
            - based on the existing definitions in the regulations and the analysis of the Licensing Board in the
            Zimmer case discussed above - to specify that when a facility is no longer a "utilization facility" it
            is no longer subject to certain regulations in 10 C.F.R. Part 50. 1 The NRC's reasoning is that, once
            a facility ceases operations and defuels and the licensee files certifications to those milestones,
            and the facility is modified such that it is no longer capable of making use of special nuclear
            material without significant alterations, it would no longer be "designed or used to sustain nuclear
            fission in a self-supporting chain reaction," as contemplated in the definition of "utilization
            facility" in 10 C.F .R. § 50.2. At that point certain regulatory obligations would no longer apply.




            SECY-18-0055, Enclosure 1: Federal Register Notice, Proposed Rule - Regulatory Improvements for
            Production and Utilization Facllities Transitioning to Decommissioning, at 172 -176, NRC Accession#
            ML18012A022 (added to NRCADAMS, May 22, 2018).

'-.
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 13 of 19




                                                                                                     Page 14


 53.   As discussed above, the same logic applied in the Zimmer case and the decommissioning
        rulemaking applies during construction, under the existing statutory and regulatory definitions
       and license requirements discussed above. If significant construction work remains to allow the
       plant to be used to sustain nuclear fission in a self-supporting chain reaction, it would not be a
       "utilization facility." Mere ownership or possession of the property, structures, and equipment
       would not require a license. However, the CP for the site - the license to conduct activities
       defined in the regulations that constitute "construction" of a utilization facility-would remain in
       effect, allowing the NRC to have continuing jurisdiction over activities at the site. Construction
       activities could not begin prior to NRC approval, even where the site is not yet a "utilization
       facility."

54.    As also discussed above, the AEA and NRC regulations do not generally require licenses to buy and
       sell equipment to be used in a nuclear power plant. In this light, we can consider another related
       circumstance. TVA would not need a license to sell the equipment at the Bellefonte site, nor
       would a purchaser need one to buy the equipment. Or, suppose another bidder had been
       successful in the auction for the Bellefonte site, where the bidder had no plans to finish a nuclear
       plant and instead planned to use the site for other energy generation or industrial purposes?
       Acquisition of ownership of the site alone (with existing facilities and equipment to be sold and/or
       demolished) would.not require NRC approval or transfer of the CPs at any time. The parties could
       either affirmatively seek to terminate the permits or let the permits expire. Transferring
       Bellefonte - in its incomplete and cannibalized condition and with construction in Deferred Status
       - for later transfer of the CPs and eventual resumption of licensed construction, is not significantly
       different, from a regulatory perspective, from that scenario.

55.    In this regard, I observe that by letter dated September 14, 2006 (NRC Accession# ML061810505),
       the NRC granted a TVA request to terminate the CPs for the two Bellefonte units ("the [NRC] staff
       considers [the CPs] to be terminated"). On February 18, 2009 (NRC Accession # ML0904908738),
       the Commission authorized NRC staff to reinstate the CPs (and placing the facility in "terminated
       plant status"). Therefore, TVA itself owned and possessed Bellefonte in essentially its current
       condition for a period of over two years without any CP, with NRC acceptance.

56.    I also observe that the Acting Director in connection with the Fermi 2 matter in 1978 (discussed
       above) concluded that, in that case, there was a violation of the license requirement of Section
       101 of the AEA because of the sale of a minority ownership interest in the project-where licensed
       construction activities were ongoing- prior to NRC approval. Nonetheless, as he explained in the
       letter, the Acting Director chose to take no enforcement action. He concluded that the
       transaction involved no threat to public health and safety; the necessary information on the new
       participant had been submitted; and the new owners would be required to submit applications
       to become co-licensees prior to the construction permit being amended.

57.    Similar circumstances exist here - with the additional factor that no licensed activities are
       ongoing. The NRC meeting summary dated September 4, 2018, of a public meeting with NRC
       requested by Nuclear Development and conducted on August 14, 2018 (Deposition Exhibit 11),
       confirms that NRC was made aware of Nuclear Development's plans to close on the purchase in
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 14 of 19




                                                                                                     Page 15


      November 2018. And Nuclear Development has since submitted the November 2018 license
      transfer application as noted above. If no licensed activities will be conducted prior to approval
      of the transfer and am~ndment of the CPs, there would be no actual or even potential public
      health and safety, radiological security, or environmental consequences from transfer of
      ownership of the asset. Notwithstanding my conclusion that transferring Bellefonte in its current
      status would not violate federal statutes or regulations, the NRC has authority to issue exemptions
      from its regulations (see, e.g., 10 C.F.R. § 50.12) and has substantial, inherent enforcement
      discretion with respect to non-compliances. Even if a regulatory issue were perceived to exist,
      that issue could be resolved, either before or after closing, to allow the asset transfer to proceed.

      The Pillsbury Opinion is Flawed and Not Persuasive ·

58.   The undated Pillsbury Opinion concludes that "acquiring or transferring ownership of Bellefonte
      (and/or its Construction Permits) without some form of consent [footnote omitted] would be a
      violation of the [AEA] and NRC regulations ...." Pillsbury Opinion, at page 1. However, this
      conclusion equates transferring ownership of the site and transferring the CPs. As discussed
      above, the Agreement transfers only ownership of the property. Only the NRC can transfer the
      CPs, and Nuclear Development has applied for the NRC CP transfer approval. Transfer of the CPs
      will only occur when NRC grants the transfer consent. So, the real issue in the present case is
      whether the parties can properly transfer ownership of the present site without prior NRCconsent
      to the transfer of the CPs.

59.   The Pillsbury Opinion states that, because the CPs were issued under AEA Section 103, the permits
      are subject to the transfer restrictions in Section 101 of the AEA. Pillsbury Opinion, at page 3.
      However, this is simply a truism. There is no dispute that the CPs are subject to Sections 101 and
      103 (including the transfer restrictions). The point, as made above, is that (a) the CPs are not yet
      being transferred and will only be transferred with NRC approval; and (b) the assets being
      transferred are not presently a "utilization facility" and therefore are not subject to the restriction
      in Section 101 related to transferring, acquiring, possessing or using a "utilization facility."
      Moreover, Nuclear Development will not exercise any authority under the license - that is, the
      authority to construct a "utilization facility'' - or take any action for which a license is required
      until NRC transfers the CPs.

60.   The Pillsbury Opinion also cites the NRC license transfer regulation, 10 C.F.R. § 50.80. Pillsbury
      Opinion, at page 3. Again, however, this regulation implements Sections 101 and 184 of the AEA
      and is subject to the same analysis as above. The Pillsbury Opinion goes on to state that it is
      improper to "separate acquisition of a facility under Section 101 of the AEA from the requirement
      to hold a Commission license...." Pillsbury Opinion, at page 4. However, the separation is
      inherent in the statute and in the CPs themselves. As discussed above, the statute and regulations
      address transfer, acquisition, and possession of a "utilization facility," not of a site or equipment
      related to a prospective utilization facility. And, the CPs do not authorize "possession" at all; they
      grant authority to construct a "utilization facility." No activities subject to the license will be
      conducted. And no right under the CPs (that is, the right to construct a utilization facility) would
      be transferred by the closing on the Agreement.
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 15 of 19




                                                                                                    Page 16


 61.   The Pillsbury Opinion relies upon Marble Hill. That precedent is distinguished above. That case
       simply does not address the present circumstances.

 62.   The Pillsbury Opinion also suggests that 10 C.F.R. § 50.B0(b) requires "NRC approval prior to
       transferring the Bellefonte Construction Permits" to Nuclear Development, Pillsbury Opinion, at
       page 4 (footnote 9). However, that point is not in dispute - NRC approval is required to transfer
       the CPs. More to our question here, Section 50.B0(b) says nothing about transfer of ownership
       and contains no additional prohibition beyond the transfer restriction in Section 50.B0(a). Section
       50.B0(b) merely addresses the content of a license transfer application - again, something not in
       dispute here. The fact that, under the regulation, NRC "may'' require the consent to the transfer
       of the CPs from the current licensee also does not preclude the transfer of the asset. Rather, it
       suggests that the applicant must have a legal right to own the asset prior to transfer of the license
       or permit. Furthermore, with respect to licensee consent to the transfer of the permits, the
       regulation is inherently discretionary ("may" require), and also provides for an alternative to such
       consent (i.e., a court order or judgment attesting to the transfer applicant's right to possession of
       the site and facility).

63.    Finally, the Pillsbury Opinion suggests that the historic information in Paragraph 2 of the CPs about
       TVA's ownership of the site precludes the transfer of ownership. Pillsbury Opinion, at page 4
       (footnote 10). The CP states that the Bellefonte facility "will be located o~ applicant's site."
       However, as discussed above, this language in Paragraph 2 is historic and administrative in nature.
       Ownership of the site is not an authority granted in, or a condition of, the CPs listed in Paragraph
       3 of the permits. Transfers of the assets or the permits would not make the historic information
       in Paragraph 2 inaccurate. And there would be no "false representation" going forward where,
       as here, a license transfer application has been filed and the NRC license docket is clear with
       respect to the transaction and ownership status. If necessary, the NRC could update the
       recitations in the C~s as part of the administrative amendments to the CPs that would be issued
       at the time of the transfer consent.

SUMMARY

64.    Given that Bellefonte is not presently a "utilization facility," that NRC regulations do not_ require
       a permit or license to own or possess the site as is, that Nuclear Development will not conduct
       licensed activities until after the NRC approves a transfer of the CPs, and that no right under the
       CPs would be transferred by transferring ownership alone, it would not be illegal for the parties
       to the Agreement to complete the transaction and transfer ownership of Bellefonte (including the
       real property, structures, and equipment at the site), prior to NRC approval of the transfer of the
       construction permits. The purchaser would not have authority from the NRC to conduct
       construction activities that require a license under NRC regulations unless and until the NRC issues
       an order consenting to a transfer of the CPs. Further, given the deferred status of the project
       under NRC policy, no licensed construction activities can be conducted without substantial prior
       notice to the NRC in accordance with the NRC's Deferred Plant Policy.
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 16 of 19




                                                                         Page 17


65.   This opinion was prepared by the undersigned:




                                               -~cv~~\u
                                                      David A. Repka



                                                       2 -\ \. -'Lo·LQ
                                                      Date
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 17 of 19




                            INVENTORY OF DOCUMENTS CONSIDERED

                                           David A. Repka



1.     Purchase and Sale Agreement, Bellefonte Nuclear Power Plant Site, dated November 14, 2016
2.     Construction Permit Nos. CPPR-122 and CPPR-123, and NRC transmittal letter, dated December
       24,1974
3.     Complaint, Nuclear Development v. TVA, dated November 30, 2018 (including Exhibits A, B, C, D)
4.     Motion for Preliminary Injunction, dated November 30,2018
5.     Declaration of Franklin L. Haney, dated November 30, 2018
6.     Defendant's Motion to Dismiss, dated February 4, 2019; Defendant's Brief in Support of Motion
      to Dismiss, dated February 4, 2019 (including Exhibits A, B, C, D)
7.    Plaintiff's Brief in Opposition to Motion to Dismiss, dated February 25, 2019
8.    Defendant's Reply Brief in Support of Motion to Dismiss, dated March 11, 2019.
9.    Memorandum Opinion and Order, dated May 15, 2019
10.   Pillsbury "Legal Opinion Regarding Bellefonte Nuclear Plant's NRC Construction Permits," undated
      (CONFIDENTIAL) (Deposition Exhibit 22)
11.   Nuclear Development, LLC,· Application for Order Approving Construction Permit Transfers,
      Bellefonte Nuclear Plant, Units 1 and 2, dated November 13, 2018 (NRC Accession #
      ML18318A428)
12.   NRC Correspondence to William Mccollum, Jr. (Nuclear Development, LLC), requesting
      Supplemental Information in connection with license transfer application and acceptance review,
      dated April 5, 2019 (NRC Accession# ML18348B139 and# ML18348B064) (Deposition Exhibit 84)
13.   Nuclear Development, LLC, Response to Request for Supplemental Information, dated August 28,
      2019 (NRC Accession# ML19240A382)
14.   NRC Correspondence to William Mccollum, Jr. (Nuclear Development, LLC), Acceptance of
      Application for Orders Approving Construction Permit Transfers and Conforming Administrative
      Amendments, dated November 5, 2019 (Deposition Exhibit 85)
15.   TVA BLN DSEP Report, "Bellefonte Nuclear Plant, Detailed Scoping, Estimating, and Planning Study
      Report," dated March 22, 2010
16.   MPR Report (prepared for Nuclear Development, LLC), "Bellefonte Nuclear Power Plant
      Completion Project- Independent Engineer Evaluation Report," 1618-0001-RPT-001, Revision 1,
      signed May 19, 2017
17.   NRC Policy Statement on Deferred Plants, 52 Fed. Reg. 38,077 (October 14, 1987)
18.   SECY-18-0055, Enclosure 1: Federal Register Notice, Proposed Rule - Regulatory Improvements
      for Production and Utilization Facilities Transitioning to Decommissioning, DRAFT, NRC Accession
      # ML18012A022 (added to NRC ADAMS, May 22, 2018)
19.   NRC Office Instruction, LIC-107, Rev. 2, "Procedures for Handling License Transfers," effective June
      5, 2017 (Deposition Exhibit 81)
20.   Email, L. Blust to J. Chardos, August 18, 2017, ''TVA Letter to NRC.docx" (Deposition Exhibit 7)
21.   Email chain, C. Chandler, J. Chardos, 55. Vance and L. Blust, August 28-31, 2017, "RE: L44170331
      001 BLN U2" (Deposition Exhibits 8 and 33)




                                              EXHIBIT A
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 18 of 19




22.   Email chain, T, Mc1tthews ands. i:::hardos, dated June 18-19, 2ot8, "Feedback from meeting w/
      Frank last week" (Deposition Exhibit 9)
23.   Emails dated August 14, 2018, re: NRC public meeting on Bellefonte Project (with R. Bell notes)
      (Deposition Exhibit 10)
24.   NRC Memorandum, Summary of Public Pre-Submittal Meeting with Nuclear Development, LLC,
      on August 14, 2018, dated September 4, 2018 (Deposition Exhibit 11)
25.   Email chain; T. Matthews and C. Chanc:jler, dated August 18, 2018, re: "Bellefonte Transfer," with
      draft TVA letter to consentto CP transfers (Deposition Exhibit14)
26.   Email, L. Blust to S. Quirk, dated October 24, 2018, re: "Follow up" with attached "talking points"
      (Deposition Exhibit 15)
27.   Email, C. Beach to L. Blust, dated November 9, 2019, re: "License Transfer Discussion," with
      attached "NIK License Transfer Requirements" (Deposition Exhibit 17)
28.   Email, L. Blust to C, Beach, dated November 12, 2018, re: "License Transfer Issues," with attached
      "Regulatory Path Forward for Transfer of the Bellefonte Construction Permits" (Deposition Exhibit
      19)
29.   Letter from S; Quirk to Nuclear Development, LLC and L. Blust, dated November 29, 2018, re:
      "Purchase and Sale Agreement dated November 14, 2016 (Agreement) for Bellefonte Nuclear
      Plant Site ...." (Deposition Exhibit 24)
30.   Letter from L. Blust to S. Quirk, dated November 30, 2018 (Deposition Exhibit 25)
31.   Email, S. Quirk to L. Blust, dated November 13, 2018, re: "License Transfer Issues" (Deposition
      Exhibit 26)
32.   Email chain, S. Quirk, L. Blust and C. Beach, re: "Atomic Energy Act Cite," dated November 16,
      2018·(Deposition Exhibits 28 and 36)
33.   Email chain, J. Chardos, M. Gillman, W. Mccollum, and T. Matthews, re: Items Necessary Before
      Submitting an NRC Application," dated August 14-16, 2018 (Deposition Exhibit 60)
34.   Letter from C. O'Neill (Concentric Advisors) to L. Blust, dated October 24, 2016, "Potential Sale of
      Bellefonte Nuclear Plant Site" (Deposition Exhibit 90)
35.   Email chain, T. Matthews and M. Gillman, dated July 18-19, 2018, re: "Meeting on 30 th Info"
      (Deposition Exhibit 107)
36.   Email chain, T. Matthews, J. Chardos, and M. Gillman, dated July 18-20, 2018, re: "Bellefonte
      Construction Permit - required actions," with attached TVA letters re: transition to Deferred
      Status (Deposition Exhibit 108)
37:   Email chain, M. Gillman, J. Chardos and R. Davis, dated August 22-28, 2018, re: What is Required
      to Keep Bellefonte Up and Running When TVA Transfers Site to Haney," with attached "Actions
      Required to Retain and Maintain Construction Permit in Deferred Status Following Transfer of
      Bellefonte Site from TVA to ND, LLC" (Deposition Exhibit 112)
38.   Letter from NRC (Catherine Haney) to TVA (Karl M. Singer), "Bellefonte Nuclear Plant, Units 1 and
      2 - Withdrawal of Construction Permit Nos. CPPR-122 and CPPR-123," dated September 14, 2006
      (NRC Accession #Ml061810505)
39.   NRC Memorandum, "Staff Requirements - COMSECY-08-0041- Staff Recommendations Related
      to Reinstatement of the Construction Permits for Bellefonte Nuclear Plant, Units 1 and 2," dated
      February 18, 2009 (NRC Accession #ML090490838)


**********


                                               EXHIBIT A
Case 5:18-cv-01983-LCB Document 86-79 Filed 10/14/20 Page 19 of 19




 1.    Deposition of William Johnson, dated October 10, 2019
 2.    Deposition of Chris Chandler, dated October 29, 2019
 3.    Deposition of Sherry Quirk, dated October 29, 2019
 4.    Deposition of Joseph Shea, dated October 30, 2019
 5.    Deposition of Clifford Beach, dated October 30, 2019
 6.    Deposition of Franklin Haney, Jr., dated November 12, 2019
 7.    Deposition of William Mccollum, Vol. I and II, dated November 12 and 13, 2019
 8.    Deposition of Larry Blust, Vol. I and II, dated November 13 and 14, 2019
 9.    Deposition of Marie Gillman, dated November 26, 2019


 **********
 1.    Atomic Energy Act (42 U.S.C. §§ 2011, et seq.)
 2.    NRC Regulations (10 C.F.R. Part SO)
 3.    Kentucky v. NRC, 626 F. 2d 995 (DC Cir. 1980)
 4.    Power Auth. ofState of NY (James A. Fitzpatrick Nuclear Plant and Indian Point, Unit 3), CU-00-22,
       52 NRC 266 (2000)
5.     Public Service Co. of Indiana (Marble Hill Nuclear Generating Station, Units 1 and 2), LBP-77-4, 5
       NRC 433 (1977)
6.     Public Service Co. of Indiana (Marble Hill Nuclear Generating Station, Units 1 and 2), ALAB-459, 7
       NRC 179 (1978)
7.     Public Service Co. of Indiana (Marble Hill Nuclear Generating Station, Units 1 and 2), ALAB-493, 8
       NRC 253 (1978)
8.     Public Service Co. of New Hampshire (Seabrook Station, Units 1 and 2), CLl-78-1, 7 NRC 1 (1978)
9.     Vermont Yankee Nuclear Power Corp. (Vermont Yankee Nuclear power Station), CLl-00-17, 52 NRC
       79 (2000)
10.    Cincinnati Gas & Electric Co. (Wm. H. Zimmer Nuclear Power Station, Unit 1), LBP-84-33, 20 NRC
       765 (1984)
11.    Letter from E.G. Case (Acting Director, NRC Office of Nuclear Reactor Regulation) to R. G. Asperger
       (Midland, Michigan), dated_ 1978 [date not legible], re: request for enforcement action under
       10 C.F.R. § 2.206 related to Detroit Edison Company Enrico Fermi Atomic Power Plant Unit 2




                                               EXHIBIT A
